COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §

                                               §              No. 08-08-00236-CR

 IN RE: LEO M. LOZANO ,                        §        AN ORIGINAL PROCEEDING

 Relator.                                      §               IN MANDAMUS

                                               §


       MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

       Relator Leo Lozano seeks a second writ of mandamus contending he has been denied his

“prison gate money” in the amount of one hundred dollars. See In Re Lozano, No. 08-08-00060-

CR, 2008 WL 538392 (Tex.App.--El Paso 2008, orig. proceeding). He now requests that this

Court issue a writ of mandamus ordering the Texas Department of Criminal Justice to issue him

$100, “prison gate money” which he claims he was not provided when he was released from the

Institutional Division on November 21, 2007.

       This Court does not have the authority to issue a writ of mandamus against the Texas

Department of Criminal Justice. See TEX .GOV ’T .CODE ANN . § 22.221(a)(Vernon 2004).

Therefore, mandamus relief is denied.


September 11, 2008
                                            DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.

(Do Not Publish)